Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 is pending in the instant application.  


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figures 1-2 or in the description of Figures 1-2.

Drawings Objection
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figures 1-2 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figures 1-2 or the description of Figures 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
The claims are drawn to “A method for preventing efflux of a therapeutic agent that has been internalized into a cell, the method comprises contacting an anti-efflux agent to a region of a protein associated with the cell, wherein the region of the protein in part comprises amino acid sequence having a sequence specified in the PROV.…”  First the Examiner would like to emphasize that the instant claims fails to particularly point out and distinctly claim their invention.  In particular, Applicants reference “a sequence” in the Provisional application and do actually claim what sequence.  Furthermore, Applicant should particularly point out and distinctly claim subject matter in the instant specification and not just reference generally the provisional application which is considered indefinite.  Nevertheless, the possibilities are vast and applicants fail to provide guidance with regards to which “anti-efflux agents” and what regions (amino acid sequences) of what protein associated with the cell would be targeted to prevent efflux of any target.  Applicants do no specifically define “anti efflux agents”.  Furthermore, Applicants specification states “The present invention also features a method for preventing efflux of an anti-cancer agent that has been internalized into a CD44 expressing cell. The method comprises administering the anti-cancer agent to the cell, that contains the anti-cancer agent and has mechanisms for drug efflux and contacting or binding a peptide to a cryptic region of a protein in a CD44 expressing cell. The cryptic region of a protein in part may comprise amino acid sequence specified in the PROV, occupying amino acid positions 120-127 of CD44 or a glycosylated amino acid sequence specified in the PROV…”.  Applicant’s specification further states “One of the unique and inventive technical features of the present invention is the binding of an agent (e.g., A6 peptide, or a CD44-modulating peptide) to an amino acid sequence in part comprising a sequence specified in the PROV of a protein in a cell, preventing cellular efflux of the therapeutic agent” (see paragraph 0024).  However, Applicants provide no guidance with regards to which CD44 modulating peptide or A6 peptide would have the desired anti-efflux properties.  Nevertheless, the genus of instant claim 1 is vast and encompasses any agent that binds a target protein associated within any cell without any structure provided.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function (preventing efflux of a therapeutic) in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  
Furthermore, MPEP 2163.3 states “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice A6 (and reference the provisional application) which shares sequence homology to the link-domain of CD44 (see paragraph 0027).  Figure 3 illustrates testing of A6 plus paclitaxel in the B16F10-DsRed cell lung metastasis model.  Applicants found that tumor burden was reduced by A6 in presence of paclitaxel (see paragraph 0028).  Furthermore, FIG. 4 Illustrates testing of A6 plus paclitaxel (PTX) in HEY [cisplatin (DDP) sensitive] and HEY/C2 (DDP resistant) cells. A6 did not affect sensitivity of HEY or HEY/C2 cells to paclitaxel.  Thus, Applicants reduced to practice the peptide A6 in combination with PTX.  One of ordinary skill in the art would not consider reduction to practice of A6 with PTX in cancer cells representative of the full scope of the claimed genus.  The genus of instant claim 1 is vast and encompasses any agent that binds any target protein associated within any cell without any structure provided. Thus, the possibilities are vast and no guidance is provided regarding a structure function relationship with regards to preventing of therapeutic efflux from a cell.
Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.

i. Complete structure 
As stated above, there is no specific guidance with regards to “anti efflux agents” and what specific proteins should be targeted to prevent therapeutic efflux.
ii. Partial structure: 
This level of structural description is insufficient to define the instantly claimed genus which requires the property of preventing therapeutic efflux from a cell.  Applicants reduce to practice A6 (and reference the provisional application) which shares sequence homology to the link-domain of CD44 (see paragraph 0027). The genus of instant claim 1 is vast and encompasses any agent that binds any target protein associated within any cell without any structure provided. Thus, the possibilities are vast and no guidance is provided regarding a structure function relationship with regards to preventing of therapeutic efflux from a cell.

	iii. Physical and/or chemical properties: 
The data presented in the specification do not suggest the physical basis for the claimed activity (preventing efflux) and therefore do not describe structure is required of the agent to prevent cellular efflux and what structure is required for binding a cellular protein that would prevent cellular efflux. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.

	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
	The specification does not describe a general correlation between structure and function for the claimed genus.  Applicants reduce to practice A6 (and reference the provisional application) which shares sequence homology to the link-domain of CD44 (see paragraph 0027).  Figure 3 illustrates testing of A6 plus paclitaxel in the B16F10-DsRed cell lung metastasis model.  Applicants found that tumor burden was reduced by A6 in presence of paclitaxel (see paragraph 0028).  Furthermore, FIG. 4 Illustrates testing of A6 plus paclitaxel (PTX) in HEY [cisplatin (DDP) sensitive] and HEY/C2 (DDP resistant) cells. A6 did not affect sensitivity of HEY or HEY/C2 cells to paclitaxel.  Thus, Applicants reduced to practice the peptide A6 in combination with PTX.  One of ordinary skill in the art would not consider reduction to practice of A6 with PTX in cancer cells representative of the full scope of the claimed genus.  The genus of instant claim 1 is vast and encompasses any agent that binds any target protein associated within any cell without any structure provided. Thus, the possibilities are vast and no guidance is provided regarding a structure function relationship with regards to preventing of therapeutic efflux from a cell. There is no correlation between the agents encompassed by instant claim 1 (with no structure provided) and the ability to prevent efflux.  As a result, it is impossible to predict, based on the specification, what agents that bind cellular protein will prevent therapeutic efflux.
	v. Method of Making
Applicants disclose “CD44 modulating peptides” and A6 peptide. Where the specification fails to provide description is the structure of the anti-efflux agent and in particular, what structure is required to prevent therapeutic efflux from the cell. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless agents that meet the structural requirements (which is vastly undefined) of the claims would also be able to prevent cellular efflux.

Conclusion
In conclusion, only peptide A6 (found in Figure 2). satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “A method for preventing efflux of a therapeutic agent that has been internalized into a cell, the method comprises contacting an anti-efflux agent to a region of a protein associated with the cell, wherein the region of the protein in part comprises amino acid sequence having a sequence specified in the PROV.…”  Instant claim 1 fails to particularly point out and distinctly claim the invention.  In particular, Applicants reference “a sequence” in the Provisional application and do actually claim what sequence.  Furthermore, the specification also refers to the sequence in the PROV.  Applicant should particularly point out and distinctly claim subject matter in the instant specification and not just reference generally the provisional application which is considered indefinite.  MPEP 2173 states that definiteness of a claim must be analyzed, not in a vacuum, but in light of the content of the application disclosure, not the provisional application.  As stated above, Applicant should particularly point out and distinctly claim their invention in light of the content of the application disclosure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson (US20110217233 A1).  
Finlayson discloses a method of treating a disease characterized by aberrant cell migration comprising administering to a subject an A6 peptide (which binds CD44, see paragraph 0243) or a peptide consisting of the link region of CD44 to modulate FAK transduction pathway and treat the disease.  Finlayson teaches that the A6 peptide comprises the sequence KPSSPPEE (see paragraph) and thus, is the A6 peptide of the instant invention (see Figures 1-2). Finlayson discloses “the A6 polypeptide or SEQ ID NO:3 or capped variant is therapeutically conjugated and used to deliver a therapeutic agent to the site of where the compounds home and bind (the cellular target), such as sites of tumor metastasis or foci of infection/inflammation. Therapeutically conjugated means that the A6 polypeptide or SEQ ID NO:3 or capped variant is conjugated to a therapeutic agent.”  Though Finlayson does not specifically teach that the A6 peptide prevents efflux of the therapeutic agent from the cell, the structure of A6 is identical to the peptide of the instant invention (see figures 1-2) and the property of preventing efflux will inherently occur once in the cell and bound to the target.  Finlayson additionally teaches conjugation of A6 to an imaging agent (which is also considered a therapeutic agent) and delivery into a cell (see claims 4-5).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654